             0:20-cv-00755-JMC-PJG                   Date Filed 04/24/20        Entry Number 18             Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                      Kipper Ken King,
                             Plaintiff
                                v.                                 ) Civil Action No.               0:20-cv-00755-JMC-PJG
F.B.O P medical department; Director of the                        )
F.B.O.P., The,                                                     )
                                                                   )
                                                                   )

                            Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.


O The plaintiff, Kipper Ken King, shall take nothing of the defendants, F.B.O P medical department and The
Director of the F.B.O.P., and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.


O decided by the Court, the Honorable Michelle J. Childs, United States District Judge, presiding, dismissing the
complaint for failure to prosecute.

Date: April 24, 2020                                                       ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
